Citation Nr: 1113652	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988, from November 1990 to May 1991, from November 2001 to September 2002, and from December 2002 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2010, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding this issue, including the provision of a VA orthopedic examination.  As the AMC complied with the March 2010 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran experienced some instance of back pain during service, but did not experience chronic symptomatology during service.  

2.  The Veteran has not experienced continuous symptomatology of a back disorder since separation from service.  

3.  The Veteran's currently diagnosed mild spondylosis at L5-S1 is not related to service.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in January 2009 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  In April 2010, the RO provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed disorder.  As the examination report was written after an interview with the Veteran, a review of the claims file, and contained a medical opinion, based upon clinical evidence and other bases, indicating the nature and etiology of the Veteran's disability, the April 2010 VA examination is adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Criteria

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Low Back Disorder

The Veteran essentially contends that, during service, he developed a low back disorder, specifically mild spondylosis at L5-S1, and that he has experienced symptomatology of this disorder, specifically back pain, until the present.  

After a review of all the evidence of record, lay and medical, the Board finds that a preponderance of the evidence is against service connection for a low back disorder.  The Board finds that, while the Veteran experienced back pain at some point during service, the weight of the evidence demonstrates that this pain was not chronic during service, was not present upon discharge, and is unrelated to the Veteran's currently diagnosed mild spondylosis at L5-S1. 

The Board finds that the Veteran experienced some impact in service, but did not experience a low back injury or disease during service, including no chronic symptomatology of a low back disorder during service.  In a January 2008 statement, the Veteran reported that he hurt his back while jumping out of a moving Humvee in Iraq.  At the January 2010 Board personal hearing, the Veteran testified that he experienced back pain after carrying a heavy backpack for a matter of time during service in Iraq.  He indicated that, after developing this pain, he experienced this pain continuously for the remainder of service.  In an April 2010 VA medical examination report, the Veteran reported that his back disorder was caused, in part, by an in-service September 2003 accident, during which he was thrown from a truck due to an improvised explosive device (IED) detonation. 

Reviewing the service treatment records, in a June 2003 pre-deployment health assessment, the Veteran stated that he had no medical or dental problems.  The records indicate that the Veteran was deployed in the Middle East from June 2003 through December 2003.  The record does not contain any service treatment records indicating diagnosis or treatment for any disorder during the Veteran's time of deployment.  In a December 2003 post-deployment health assessment, the Veteran stated that he experienced back pain during his deployment.  He did not, however, check the box indicating that he currently had back pain.  In a subsequent December 2003 service treatment record, specifically a demobilization medical processing sheet, the Veteran stated that he had experienced untreated back pain during service.  He again did not indicate that he currently had back pain.  

The Board notes that the Veteran normally is competent to testify as to observable symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  The Veteran is competent to report an incident of untreated back pain symptomatology experienced during service, as noted in the December 2003 service treatment records; however, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board notes that the Veteran was not diagnosed with any underlying back disorder, to include mild spondylosis at L5-S1, during service.  As will be explained more thoroughly following, in an April 2010 VA medical examination report, a VA examiner opined that it was less likely than not that the Veteran's currently diagnosed mild spondylosis at L5-S1 was related to service.  

The Veteran has also stated that he experienced continuous back symptomatology since an in-service incident involving either a fall or a jump from a truck or Humvee.  Having reviewed the evidence of record, the Board finds that the Veteran's statements indicating continuous back pain symptomatology from an in-service accident to the present lack credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  Initially, the Board notes that the Veteran's accounts of the incident that caused his back trauma are so different as to weaken their credibility.  As noted above, in a January 2008 statement, the Veteran reported that he injured his back while jumping out of a moving Humvee during service in Iraq.  In the April 2010 VA medical examination report, the Veteran recalled that he injured his back during service in September 2003 when he was thrown from a truck by an IED explosion.  However, at the January 2010 Board personal hearing, the Veteran testified that he developed back pain due to the strain of carrying a backpack during service.  As these accounts are so divergent from each other, the Board finds that the credibility of the Veteran's statements, regarding the origin of his back trauma, is undermined.  

Moreover, were the Veteran to have experienced a traumatic experience involving an IED explosion or even a jump from a moving vehicle, one would expect the Veteran to have either noted that experience either during service or soon afterwards.  The Veteran is not a combat veteran nor has he ever claimed to be a combat veteran; therefore, VA does not have to accept as sufficient proof of service connection the Veteran's lay statements regarding an in-service incurrence, even if it is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(d) (2010).  The Veteran's service treatment records do not contain any notation indicating treatment for injuries incurred due to a controlled jump or uncontrolled fall from a truck.  On his December 2003 post-deployment assessment, the Veteran reported that he had not engaged in combat, did not see any coalition members wounded, despite his later contentions of being involved in an IED explosion, and had not entered a damaged or destroyed vehicle.  In his November 2004 VA PTSD examination report, the Veteran recalled driving a Humvee and running over Iraqi children; however, he did not mention jumping out of his own vehicle at anytime.  Moreover, the Veteran reported that he remembered that, during service, a different crew in a Humvee was killed by an explosion; however, he did not mention personally encountering an IED or any explosive device.  

In fact, the Veteran did not mention experiencing a traumatic accident, resulting in a back disorder, until the January 2008 statement that initiated this claim for benefits.  As the Veteran applied for other benefits within a year of discharge from service and was granted said benefits, the Board finds that the long period of time between discharge and the January 2008 date of filing for benefits weighs against the Veteran's credibility and, therefore, his claim for benefits.  The Board notes that, were the Veteran to have experienced an in-service accident resulting in an in-service back injury and continued to experience low back problems after service, the Veteran, knowing how to file a claim for service connection, would have been expected to have filed at the time he filed the other claim for service connection.  Considering the different stories of the manner in which a traumatic back injury occurred, the lack of treatment evidence to be found in the claims file, and the long period of time between the Veteran's discharge from service and the January 2008 filing of this claim for benefits for a low back disorder, the Board finds that the Veteran's account of an in-service accident resulting in a back injury is not credible.  See Buchanan, 451 F.3d at 1335.

Reviewing the treatment evidence, the Board also finds that the Veteran's current account of continuous symptomatology of back pain since service also lacks credibility.  Although the post-discharge VA treatment records note occasional treatment for back pain, prior to the January 2009 diagnosis of degenerative disease of the lower back, such notations are transitory.

As stated above, in the Veteran's December 2003 post-deployment health assessment, the Veteran stated that he experienced back pain during deployment; however, he did not check the box indicating that he currently had back pain.  In a May 2004 VA treatment record, written after the Veteran's discharge from service, the Veteran reported tightness in his back, associated with thigh numbness.  The VA examiner diagnosed paresthesia or numbness of the low back.  In an October 2004 VA X-ray examination report, a VA examiner reported that the Veteran's lumbar spine was normal.  In an October 2004 VA medical examination report, the Veteran reported that he had experienced back pain during service, but that this disorder had resolved and he no longer experienced back pain.  In a November 2004 VA PTSD examination report, the examiner stated that the Veteran had low back pain.  

The Board notes that VA treatment records dating from November 2004 through January 2009 do not include any notation indicating active treatment specifically for low back pain.  In a December 2006 VA peripheral nerves examination report, provided for an unrelated claim, the Veteran specifically denied experiencing any problems with his back, to conceivably include numbness or pain.  At the time, the Veteran reported being an avid weight lifter and informed the examiner that he had difficulty lifting due solely to his service-connected lower extremity disorders.  In a December 2007 VA PTSD examination report, the VA examiner noted that he did not have a copy of the most recent VA examination report to review.  The Veteran reportedly told him that, since the time of the last examination, he had been seen for low back pain by VA on an outpatient basis.  However, in a listing of the Veteran's VA treatment records from 2007, the VA examiner noted no treatment for low back pain.  In fact, the record does not indicate any active treatment for low back pain from December 2006 until January 2009.  In a January 2009 VA CT scan report, a VA examiner found degenerative changes along the right sacroiliac joint, but otherwise a normal lumbar spine.  As the evidence indicates that the Veteran did not experience back pain at the time of discharge, and experienced only occasional back pain thereafter until January 2009, the Board finds that the Veteran's statements indicating continuous back pain since service lack credibility.  Id.

Finally, the Board finds that the Veteran's current back disability, specifically mild spondylosis at L5-S1, is not related to any incident in service.  In the April 2010 VA medical examination report, the VA examiner noted reviewing the Veteran's claims file, to include the service treatment records, extensively.  During an interview, the Veteran reported that he was thrown from a truck due to an in-service IED explosion in September 2003, thereby injuring his back.  He reported that, after the explosion, he irritated his back injury by carrying a heavy backpack for the remainder of service.  He described the pain as a nine out of ten, exacerbated by weightbearing, prolonged standing, and the use of stairs.  After examination, including a CT scan, the VA examiner diagnosed mild spondylosis at L5-S1.  

Upon review of the evidence, the April 2010 VA examiner wrote that the Veteran reported experiencing an in-service back injury in September 1993 and did not seek treatment until December 2003.  At that time, only low back pain was noted upon examination.  Considering that diagnosis, the examiner stated that the Veteran's current mild spondylosis at the L5-S1 level was more likely related to the normal aging process than any injury suffered during service.  Therefore, it was the VA examiner's opinion that the Veteran's current mild spondylosis at the L5-S1 level was less likely than not related to the reported injury in service.  Considering the April 2010 VA medical examiner's noted review of the Veteran's records, the thoroughness of the medical examination, and the opinion based upon the clinical record, the Board finds the April 2010 VA medical examination report had significant probative value in this matter in determining whether the Veteran's current back disorder is related to service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to the Veteran's medical records). 

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for a back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


